   Case 19-20649        Doc 8     Filed 01/15/20 Entered 01/15/20 20:25:51             Desc Main
                                     Document    Page 1 of 4



                                                                                  Relief Requested
                                                                                 Without a Hearing

                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE

In re:                                          )
                                                )
HARBOR HEIGHTS, INC.,                           )      Chapter 7
                                                )      Case No. 19-20649 PGC
                        Debtor.                 )

            CHAPTER 7 TRUSTEE’S APPLICATION TO EMPLOY COUNSEL

        Anthony J. Manhart, the duly-appointed, qualified, and acting interim Chapter 7 Trustee
in the above-captioned case (the “Trustee”), pursuant to 11 U.S.C. §§ 327 and 328, Federal Rule
of Bankruptcy Procedure 2014, and D. Me. LBR 2014-1, 2014-2, 2014-3, and 9013-1(d)(1),
respectfully represents and requests as follows:

       1.       On December 24, 2019, Harbor Heights, Inc. (“Debtor”) filed an original
voluntary petition under Chapter 7 of the United States Bankruptcy Code (the “Code”).

        2.     Pursuant to § 701 of the Code, the Trustee is the duly-appointed, qualified, and
acting interim Chapter 7 trustee in this case.

        3.     The Trustee requires the immediate assistance of and representation by counsel
for the following purposes:

               a.      To represent, assist, and advise the Trustee with respect to his
         powers and duties in this case;

                 b.     To represent, assist, and advise the Trustee in his investigation and
         analysis of the acts, conduct, assets, liabilities, and financial condition of Debtor,
         the pre- and post-petition transactions of Debtor, and other matters relevant to the
         administration of this case;

                 c.     To represent, assist, and advise the Trustee in administering, selling,
         liquidating or otherwise realizing on personal property, and any other assets of
         Debtor’s estate, including pursuing causes of action; and

                d.     To perform such other legal services for the Trustee and the estate
         as may be required and are in the best interest of the estate.

       4.      For the foregoing and all other necessary and proper purposes, the Trustee
proposes and desires to retain Anthony J. Manhart, Esq., and the law firm of Preti Flaherty, LLP
(together, “Counsel”), as his counsel. The Trustee first contacted Counsel on January 15, 2020,
  Case 19-20649         Doc 8    Filed 01/15/20 Entered 01/15/20 20:25:51              Desc Main
                                    Document    Page 2 of 4



and Counsel has performed necessary services for the benefit of the Trustee and the estate on and
after that date pending the Court’s approval of this Application.

       5.      The Trustee believes that Counsel is well qualified to render the foregoing
services because certain partners/directors and associates have practiced extensively in
bankruptcy, corporate reorganization, and debtor/creditor matters, and are well qualified to
represent the Trustee. The current hourly rate for Anthony J. Manhart, Esq. is $360. The current
hourly rates charged by Counsel for professionals and paralegals employed in its offices are:

               Partners/Directors              $295–$510
               Associates                      $225–$390
               Paralegals                      $130–$240

The Trustee anticipates that the attorneys involved in this case will not charge more than $360
per hour.

       6.       In order to effectively perform his duties as Trustee in Debtor’s case, the Trustee
requires the representation of counsel. Pursuant to §§ 327 and 328 of the Code, the Trustee has
the power to employ counsel.

       7.      Section 327 of the Code provides:

            (a) Except as otherwise provided in this section, the trustee, with the court’s
            approval, may employ one or more attorneys . . . that do not hold or represent
            an interest adverse to the estate, and that are disinterested persons, to represent
            or assist the trustee in carrying out the trustee’s duties under this title.

                                                    ...

            (d) The court may authorize the trustee to act as attorney or accountant for the
            estate if such authorization is in the best interest of the estate. . . .

       8.      Section 328(a) of the Code provides:

            The trustee or committee appointed under section 1102 of this title, with the
            court’s approval, may employ or authorize the employment of a professional
            person under section 327 or 1003 of this title, as the case may be, on any
            reasonable terms and conditions of employment, including on a retainer, on an
            hourly basis, or on a contingent fee basis.

        9.     The Trustee has selected Counsel to act as his counsel and by this Application
seeks the Court’s approval to retain Counsel. Counsel has the appropriate experience and
expertise needed to represent the Trustee.

       10.    The Trustee is satisfied from the Declaration of Anthony J. Manhart, Esq., filed
together herewith, that Counsel does not hold or represent any entity having an interest adverse

                                              -2-
   Case 19-20649        Doc 8     Filed 01/15/20 Entered 01/15/20 20:25:51               Desc Main
                                     Document    Page 3 of 4



to the estate in connection with this case and that Counsel are disinterested persons within the
meaning of §§ 327(a) and 101(14) of the Code. Therefore, the Trustee’s retention of Counsel
under § 327 of the Code is proper and appropriate.

        11.     The Trustee, on behalf of the estate, anticipates that funds to pay Counsel on an
hourly basis will be available and wishes to retain Counsel under a general retainer on an hourly
basis, subject to this Court’s approval of fees and expenses prior to payment of the same from
estate funds.

        12.     The Trustee desires to employ Counsel with reasonable compensation and
reimbursement of expenses to be determined by the Court. No compensation will be paid by the
Trustee to Counsel except upon application therefor and approval by the Court after notice and
hearing. Counsel has not received a retainer in connection with this case. Counsel will charge
for services rendered at the billing rate in effect at the time such services are provided.

        13.     It is in the best interest of the Trustee and the estate that Counsel be retained.

        14.     Pursuant to D. Me. LBR 2014-3, the Trustee anticipates that Counsel will
represent, assist, and advise the Trustee as set forth in ¶ 3. The Trustee requires immediate
assistance of counsel in disposing of and/or liquidating estate property and analysis of Debtor’s
financial affairs. At this early stage of the case, it is very difficult for the Trustee to estimate the
fee range of this case. If litigation is pursued by the estate, the fee range could be in the amount
of $20,000 to $30,000. If no litigation is pursued, the fee range could be in the $2,500 to $5,000
range.

       WHEREFORE, the Trustee respectfully requests that he be authorized, pursuant to 11
U.S.C. §§ 327 and 328, Federal Rule of Bankruptcy Procedure 2014, and D. Me. LBR 2014-1,
2014-2, and 2014-3, to employ Anthony J. Manhart, Esq., and the law firm of Preti Flaherty,
LLP, as his counsel in this bankruptcy case, at the expense of the estate, effective as of January
15, 2020, and that the Court grant the Trustee such other and further relief as is just and
equitable.

        Dated at Portland, Maine, this 15th day of January, 2020.

                                                    /s/ Anthony J. Manhart
                                                    Anthony J. Manhart
                                                    Chapter 7 Trustee

Preti Flaherty, LLP
One City Center
PO Box 9546
Portland, ME 04112-9546
(207) 791-3000
trusteemanhart@preti.com




                                              -3-
  Case 19-20649        Doc 8    Filed 01/15/20 Entered 01/15/20 20:25:51             Desc Main
                                   Document    Page 4 of 4



                                 CERTIFICATE OF SERVICE

        I, Anthony J. Manhart, hereby certify that I caused to be served true and correct copies of
the Chapter 7 Trustee’s Application to Employ Counsel, Declaration of Anthony J. Manhart,
Esq., a proposed Order, and this Certificate of Service on each of the parties set forth on the
Service List below, via First Class U.S. mail, postage fully prepaid, on this date.

        All other parties listed on the Notice of Electronic Filing have been served electronically
on this date.

       Dated at Portland, Maine, this 15th day of January, 2020.

                                              /s/ Anthony J. Manhart
                                              Anthony J. Manhart, Esq.
                                              Proposed counsel for
                                              Anthony J. Manhart, Chapter 7 Trustee

Preti Flaherty, LLP
One City Center
PO Box 9546
Portland, ME 04112-9546
(207) 791-3000
amanhart@preti.com

                                           Service List

N/A




                                                                                            15143895.1




                                            -4-
